DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4, 6, 8, 10, 11, and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schmitt (6,358,323).
	Schmitt teaches a depositing arrangement comprising:
- a first chamber configured to heat a material, see vaporizer 120, which is heated and therefore meets the requirements of the first chamber capable of liquifying a material.  The intended use has been previously addressed – in this case since the chamber includes a heater, it is capable of liquefying material (which includes maintaining a liquid state when a liquid is supplied to the material), and  
- a valve 122 in communication with the first chamber, and downstream and configured to control the flow rate of material through the valve, and
- an evaporation zone in fluid communication with the valve, see showerhead 108, with outlets as claimed, including internal heaters as claimed (col 6, lines 31-67), and 
- a heating unit to heat the material to a higher temperature prior to the evaporation zone – see wherein the device includes heated shadow plate 124.
	Regarding claim 2, the showerhead is broadly linear as it is in a straight line.
	Regarding claim 4, as per Fig. 8 and related text, there is a controller that is understood to control all operations.
	Regarding claim 6, there are valves 148 that are capable of providing a protective gas to the first chamber and connected by a gas inlet (302).
	Regarding claim 8, the use of any material in the system is an intended use of the apparatus and therefore the apparatus claim related to the material is met by the capability of using the claimed material in the system.
	Regarding claim 10, all elements of the claim are met per above, wherein the system further includes a vacuum chamber (104).
Regarding claims 11 and 13, the evaporation zone has a surface and includes a heater as noted that is capable of providing thermal energy to the material.  Arguments related to the surface contact area have been previously applied and not repeated.

Claim Rejections - 35 USC § 103
Claims 5, 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt (6,358,323).
Regarding claim 5, in regard to the specific use of a PID controller, examiner takes official notice that PID controllers are well known in the art.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a PID controller with the apparatus of Lee as such control is well known in the art for carrying out feedback loop control.
Regarding claims 7 and 9, examiner takes Official notice that the use of pressure gauges and enclosures are pervasive in the art of vapor deposition.  To apply a pressure gauge at any point in the system and/or enclose the system in a enclosure would have been obvious modifications to one of ordinary skill. 
Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt in view of Quinn (2012/0156363).
	The teachings of Schmitt are described above, teaching a valve but not teaching a deposition monitor or the monitor linked to control of the valve.
	Quinn teaches that it is operable to include a deposition rate monitor in a vapor deposition system and to link the monitor to control of valves that supply gases to deposit a layer on the substrate.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the deposition rate monitor of Quinn in order to control the valve of Schmitt as Quinn teaches that a deposition rate is operable to measure a deposition rate of a film and control process valves as claimed.

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 
Applicants argue that valve 122 does not control flow rate of material (p6) – then clarify on p7 that the valve is a valve for controlling the flow of gas and not liquid, noting that vaporizer 120 vaporizes material before passing into the valve.  The Office agrees that the intent of the vaporizer 120 is to vaporize material before it reaches the valve, but Schmitt teaches that the shadow plate is heated in order to vaporize “incompletely vaporized liquid” (col 6, lines 31-55) which is understood to have passed through the valve.  Therefore, as per Schmitt, the valve controls the flow of all material: the vaporized precursor and the incompletely vaporized liquid, thereby meeting the claim limitations. The claimed valve only needs to be capable of handling some liquid, and Schmitt teaches that liquid passes through the valve.
Applicants argue that “the showerhead 108 including the shadow plate 124 and being kept at the same temperature” cannot be considered an evaporation zone.  The Office does not agree.  
First, the heater to heat the material to higher temperatures before reading the evaporation zone requires the material leaving the valve to be heated to a higher temperature, and does not prohibit the heating zone and evaporation zone from having the same temperature.  In any case, heating “to a higher temperature” is an intended use of the apparatus, as the shadow plate includes a heater (i.e. heating unit), then the heater is understood to be capable of the same use.  It is further noted that the shadow plate is heated and becomes a heater to the liquid material, as described in Fig. 4.
The claim as written requires an evaporation zone – downstream of the valve – Schmitt teaches this.  In between the valve and the evaporation unit, must be a heater.  As per Fig. 4, the shadow plate acts as / includes a heater (see resistive heating elements 414) and therefore the limitations are met.
Applicants further argue that Schmitt does not teach heating the material before reaching the evaporation zone, but, further as per Fig. 4, some of the stream (see 404) is in liquid state as it reaches the evaporation zone, i.e. at the showerhead.
Applicants further argue that the temperature used for lithium is higher than that exemplified in Schmitt, but the heater of Schmitt is not limited to a particular tempera-ture and in case would be modifiable with a heater that achieves a higher temperature.
The 103 rejections are addressed as per the 102 rejections above and therefore will not be specifically addressed beyond the arguments above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715